DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0041557 to Lin.

Regarding claim 8, Lin ‘557 discloses a magnet holder for a tie-down strap hook, comprising: a base having spaced apart parallel first and second plates 22/21; a magnet keeper 27 disposed between 
Regarding claim 9, Lin ‘557 discloses wherein said cover 28 is a unitary piece having front and back sides spaced apart by curved and angled shoulders configured for placement on the tie- down strap hook 11.  
Regarding claim 10, Lin ‘557 discloses wherein said magnet keeper 27 is a cylindrical tube captured on its cylindrical side between said first and second plates22/21.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the magnet holder for installation on a tie-down strap hook, including the structural configuration of the base, magnet and cover and specifically the functional cooperating between the cover and base and base and magnet keeper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions depending on how the claims are amended.  The list is as follows: US-20050286986-A1 OR US-10589657-B1 OR US-20090269156-A1 OR US-9307808-B1 OR US-20070099469-A1 OR CN-108749704-A OR US-10206461-B1 OR US-20170127764-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MONICA E MILLNER/Primary Examiner, Art Unit 3632